Chief Justice White
delivered the opinion of the court.
The only difference between the basic facts in this case and those in the Town of Oak Creek v. Wiley, Ante 30, decided at this term, is that defendant in error here was the town attorney of the plaintiff in error when the services, constituting the basis of this suit, were rendered, and the resolution directing him to perform the services did not expressly state that he was employed for that purpose. An ordinance of the town, however, designated a small sum per month as compensation for the town attorney “for routine business and counsel/’ and provided that “for special service he shall receive such compensation as shall be agreed upon by him and the board of trustees.” Under such circumstances we think that the conclusions reached by the trial court were warranted. The application for supersedeas is, therefore, denied and the judgment affirmed.

Judgment Affirmed.

Decision en banc.